Title: To Alexander Hamilton from Robert Morris, 9 March 1797
From: Morris, Robert
To: Hamilton, Alexander



Alexr Hamilton Esqr New York
Philadelphia March 9th 1797
Dear sir

I have this moment received yours of yesterday with the deed to Mr Cottringer for which accept my thanks. Mr Ralph Mather the last endorser of the bill on which Mr Bridgon threatens to bring suit, has opened a negotiation here with Mr Nicholson respecting it, and as I hope an arrangement will be made so as to satisfy the owners of sd Bill you will be good enough to prevail on them to wait the issue of this negotiation before you enter into any engagement on my part and I will inform you the result as soon as it is ascertained. I am Dr Sir
Yours &c

RM

